Citation Nr: 0833069	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  05-41 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for "shin splints".

3.  Entitlement to a compensable evaluation for bilateral 
patellofemoral pain syndrome, on appeal from an initial grant 
of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from October 2002 to 
December 2003.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 2006 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  That decision denied entitlement to service 
connection for shin splints and a psychiatric disorder but 
granted service connection for bilateral patellofemoral pain 
syndrome.  The veteran has appealed the denial of service 
connection for the above-named disabilities and she has 
appealed the assignment of a noncompensable evaluation 
claiming that her condition is more disabling than currently 
rated.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the veteran left the service of the 
US Marine Corps in December 2003.  Shortly thereafter, she 
applied for VA compensation benefits.  Following the receipt 
of her application for benefits, the veteran was scheduled 
for various medical examinations in May 2004.  

One of the examinations that the veteran underwent was that 
of a VA Psychiatric Examination.  Upon completion of the 
examination, the examiner diagnosed the veteran as not 
suffering for a psychiatric disorder.  He did, however, note 
that the veteran was suffering from some mild symptoms of 
anxiety, irritability, and depression.  With respect to this 
particular issue, the RO denied service connection and the 
veteran has appealed.  

To support her assertions that she now suffers from a 
psychiatric disorder related to or caused by her military 
service, the veteran informed the RO that she had been 
receiving treatment for various psychiatric symptoms and 
manifestations at Mount Vernon (Missouri) VA Outpatient 
Clinic.  Those records have been obtained and have been 
included in the claims folder for review.  As reported by the 
veteran, she has indeed received treatment for various 
psychiatric complaints and manifestations.  She has been 
provisionally diagnosed as suffering from depression, 
anxiety, an anxiety disorder NOS, a depressive disorder NOS, 
and a borderline personality disorder.  The records further 
indicate that she received treatment for these conditions in 
2004 and 2005.  

Following the submission of her notice of disagreement with 
respect to the RO's rating action of June 2004, the RO sought 
to have the veteran re-examined at a VA facility.  The record 
indicates that the examination was cancelled because the 
veteran did not wish to travel to the VA facility.  A further 
review of the claims folder indicates that around the time 
she was scheduled to undergo the VA-sponsored psychiatric 
examination, she became pregnant.  It is unclear from the 
claims folder whether the veteran declined the opportunity to 
travel to the aforementioned VA facility because of her 
pregnancy.  Added to this is the fact that shortly after her 
pregnancy, the veteran was once again treated for depression 
by a private doctor.  

Given the relatively short-time period between the veteran's 
discharge from service and her treatment for psychiatric 
symptoms and manifestations prior to and after her pregnancy, 
which possibly suggests that the veteran now suffers from a 
psychiatric condition related to or caused by her service, 
the Board believes that another attempt should be made to 
examine the veteran.  Hence, it is the opinion of the Board 
that a thorough and contemporaneous medical examination that 
takes into account the records of prior medical treatment 
should be accomplished, so that the disability evaluation 
will be a fully informed one in regards to the appellant's 
claim.  Based upon the evidentiary record in the instant 
case, as discussed above, and in light of the applicable 
provisions of the Veterans Claim Assistance Act of 2000 
(VCAA), it is the Board's opinion that such an examination 
should be afforded the veteran before the Board's decision on 
the merits of her claim is issued.  [38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007)].  The 
claim is remanded for the purpose of obtaining additional 
medical information that would provide answers to the 
veteran's contentions.

With respect to the issue involving her knees, the veteran 
has averred that since last being seen by VA medical 
personnel, her service-connected bilateral knee disability 
has become more severe.  Pursuant to VA's duty to assist, VA 
will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4)(i) (2007).  Where a claimant asserts that the 
disability in question has increased in severity since the 
most recent rating examination, an additional examination is 
appropriate.  See VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 
6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 
(1991).  The Board therefore finds that a comprehensive VA 
examination is necessary to address the current level of the 
veteran's disabilities of the knees.

Finally, with respect to the veteran's claim involving shin 
splints, the medical records indicate that while she was in 
service, she was treated for shin splints.  Post-service 
medical records note that she has disabilities of the knees 
and also suffers from bilateral plantar fasciitis.  It is 
unclear from the examination of the veteran in May 2004 
whether the veteran was suffering from shin splints or 
whether the pain she was experiencing was a symptoms or 
manifestation of either her plantar fasciitis or 
patellofemoral pain syndrome.  Because the examination report 
was somewhat vague and ambiguous with respect to the issue of 
shin splints, the Board believes that the claim should also 
be returned to the RO/AMC so that an orthopedic examination 
may be performed to resolve whether the veteran now suffers 
from shin splints, or another condition related to a service-
connected disability.  Thus, this issue is also remanded.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1.  The RO/AMC should contact the veteran 
and ask that she identify all sources of 
medical treatment received since June 
2006 for any psychiatric disorder, knee 
disability, and shin splints, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO/AMC should inform the 
veteran of the nonresponse so that she 
will have an opportunity to obtain and 
submit the records herself, in keeping 
with her responsibility to submit 
evidence in support of her claim.  38 CFR 
§ 3.159 (2007).

2.  The veterans should be scheduled for 
psychiatric and orthopedic examinations 
at a VA facility located near the 
veteran's residence.  The examinations 
must be conducted by a physician; i.e., 
not a nurse practitioner, physicians' 
assistant, nurse, doctor of osteopathy, 
etcetera, to assess the etiology, 
severity, and scope of the veteran's 
claimed disorders.  Each examiner should 
be provided a copy of this remand 
together with the veteran's entire claims 
folder, and the appropriate examiner is 
asked to indicate whether he or she has 
reviewed the claims folder.  All 
appropriate tests should be conducted.  

a.  Psychiatric Examination.

The examiner is asked to express an 
opinion concerning whether the veteran 
suffers from a psychiatric disorder, and 
the etiology of any found mental 
disorder.  The examiner is asked to state 
whether it is at least as likely as not 
that any such disorder is related to any 
in-service condition or whether such a 
disorder was caused by or aggravated by 
her military service.  If these matters 
cannot be medically determined without 
resort to mere conjuncture, this should 
be commented on by the examiner in the 
respective report.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.

The results proffered by the examiner 
must reference the complete claims folder 
and any inconsistent past diagnoses 
given.  Also, it is requested that the 
results of the examination be typed or 
otherwise recorded in a legible manner 
for review purposes.

b.  Orthopedic Examination.

With respect to the issue of shin 
splints, the examiner is asked to express 
an opinion concerning whether the veteran 
suffers from shin splints, and the 
etiology of the claimed disorders.  The 
examiner is asked to state whether it is 
at least as likely as not that any such 
disorder is related to any in-service 
disease or injury or to a service-
connected disorder.  If these matters 
cannot be medically determined without 
resort to mere conjuncture, this should 
be commented on by the examiner in the 
respective report.

As for the issue of bilateral 
patellofemoral pain syndrome, the knees 
should be examined for degrees of range 
of motion and any limitation of function 
of the parts affected by limitation of 
motion.  The examiner should also be 
asked to include the normal ranges of 
motion of each body part.  Moreover, the 
examiner should be requested to determine 
whether the knees exhibits weakened 
movement, excess fatigability, or 
incoordination, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
be asked to express an opinion as to the 
degree to which pain could significantly 
limit functional ability during flare-ups 
or on use.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.

The results proffered by the examiner 
must reference the complete claims folder 
and any inconsistent past diagnoses 
given.  Also, it is requested that the 
results of the examination be typed or 
otherwise recorded in a legible manner 
for review purposes.

3.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 
38 C.F.R. § 4.2 (2007); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claim for an 
increased evaluation for dyspepsia.  If the benefits sought 
on appeal remain denied, the appellant and the appellant's 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




